Case 1:20-cr-00342-SEB-MJD Document1 Filed 12/11/20 Page 1 of 25 PagelD #: 1

FILED

UNITED STATES DISTRICT COURT DEC 14 2029
SOUTHERN DISTRICT OF INDIANA US ¢
INDIANAPOLIS DIVISION EVANSVILLE S OFFICE
7 INDIANA
UNITED STATES OF AMERICA, )
)
Plaintiff, )
)
v. ) CAUSE NO.
) NAG Ce BUD - SEB-LVTOD
DORIAN LACOURSE, )
, )
Defendant. }
INDICTMENT
The grand jury charges that:
COUNT ONE

Conspiracy to Defraud the United States and Make False Statements to Federal Firearms
Licensee and Bureau of Alcohol Tobacco Firearms and Explosives
18 U.S.C. § 371

1, Beginning in or before October 2015 and continuing through in or around May

2019, in the Southern District of Indiana-and elsewhere, the defendant

DORIAN LACOURSE,
did knowingly and willfully combine, conspire, confederate, and agree with Johnathan Marcum
and Christopher Petty, to do the following:

a. to defraud the United States, namely the Bureau of Alcohol, Tobacco, Firearms,
and Explosives (“ATF”), an agency of the United States, by interfering with and obstructing the
lawful government functions of the ATF to limit the purchase, sale, transfer, and importation of
machine guns for purchase by or demonstration for military and law enforcement agencies only,

and to correctly identify the actual purchaser of machine guns which were restricted to military

and law enforcement agencies only;

 

 
Case 1:20-cr-00342-SEB-MJD Document1 Filed 12/11/20 Page 2 of 25 PagelD #: 2

b. to knowingly and willfully make and cause to be made false statements and
representations with respect to information, under Chapter 44 of Title 18 of the United States Code,
required to be kept in the records of individuals licensed under Chapter 44, relating to the
acquisition of firearms, in violation of Title 18, United States Code, Section 924(a)(1)(A); and

c. to knowingly and willfully make and cause to be made, and use and cause to be
used, in a matter within the jurisdiction of a department or agency of the United States, namely the
Bureau of Alcohol, Tobacco, Firearms, and Explosives, false writing and documents, namely
letters on Addyston Police Department letterhead requesting firearm demonstrations of machine
guns (demonstration letters) from Dorian LACOURSE, knowing the same to contain a material
faise, fictitious, or fraudulent statement because Dorian LACCURSE knew that in fact no

demonstration was going to occur, in violation of Title 18, United States Code, Section 1001(a)(2).

Background

At times material to this Information:

Relevant Individuals and Entities

1. DORIAN LACOURSE was a sworn law enforcement officer with the Addyston
Police Department in Addyston, Ohio, and served as its Chief of Police from approximately 2013
to 2020.

2, Addyston, Ohio was a village in southwestern Ohio with a population of
approximately 1,000 residents.

3. Addyston Police Department was the municipal law enforcement agency for the
Village of Addyston, Ohio. The Addyston Police Department had approximately 10 or fewer

sworn officers, most of which served in a part-time or “reserve” capacity.
*

 

 

 
Case 1:20-cr-00342-SEB-MJD Document1 Filed 12/11/20 Page 3 of 25 PagelD #: 3

4, Johnathan Marcum, a resident of Laurel, Indiana, was the principal owner and
operator of firearms-related businesses, namely “Marcum Firearms”, “Marcum MFG
(Manufacturing)”, and “Police Supply Armory”, all of which were based in Laurel, Indiana, which
is in the Southern District of Indiana. Marcum and his businesses together held up to four (4)
Federal Firearms Licenses with Special Occupational Tax (“FFL/SOT”), which allowed them to
possess and deal in fully automatic firearms (machine guns) regulated by the National Firearms
Act, Title 26, United States Code, Section 5801 et seq. and the Gun Control Act, Title 18, United
States Code, Section 921 et. seq. |

5. Christopher Petty, a resident of Lawrenceburg, Indiana, was the principal owner
and operator of firearms-related businesses, namely “Tri-State Guns and Custom Works” and “Tri
State Firearms LLC”, both of which were based in or around Lawrenceburg, Indiana, which is in
the Southern District of Indiana. Petty and his businesses together held up to two (2) FFL/SOT
licenses.

6. Heckler and Koch (“H&K”) was a firearms manufacturer based in Germany that
produced, among other things, fully automatic machine guns. H&K’s U.S.-based subsidiary
companies facilitated its sales to U.S. customers. In light of German firearms regulations, H&K
sold its machine guns only to governmental entities, namely the U.S. military and law enforcement
agencies. To import a machine gun into the United States, H&K required documentation from a
purchaser that attested to the “end use” of the machine gun being for government or law
enforcement purposes only.

Federal Law Concerning Machine Guns
7. Federal law restricted the purchase, sale, possession, and importation of fully

automatic machine guns manufactured after 1986 (“machine guns”) to uses by or related to the

 

 
Case 1:20-cr-00342-SEB-MJD Document1 Filed 12/11/20 Page 4 of 25 PagelD #: 4

military or law enforcement agencies. Machine guns may be purchased, possessed, and imported.
directly by the military or law enforcement agencies. Additionally, machine guns may be
purchased, possessed, and imported by an FFL/SOT for use as a sample for demonstration to
potential military or law enforcement agency purchasers.

8, The Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”) was an agency
within the Executive Branch of the government of the United States that, among other things,
administered and enforced federal law concerning the purchase, sale, transfer, importation, and
registration of machine guns. Any purchase, sale, transfer, or importation of a machine gun must
first be approved by the ATF National Firearms Act Division (“ATF NFA Branch”). Those
who seek to purchase, sell, transfer, and/or import a machine gun in the United States must submit
documentation to the ATF NFA Branch that identifies, among other things, the actual individuals
or entities purchasing/selling, transferring/receiving, or importing/exporting the machine gun.

9, In addition, to obtain a machine gun as a sample for demonstration to potential
military or law enforcement agency purchasers, an FFL/SOT must provide the ATF NFA Branch
with an application containing, among other things, a letter from a governmental entity expressing
a need for a particular model or interest in seeing a demonstration of a particular weapon
(“demonstration letter”). ATF NFA Branch would not approve a transfer of a machine gun to
an FFL/SOT without a demonstration letter. ATF NFA Branch will approve up to two (2)
machine gun samples of a particular model and caliber for possession by, transfer to, and/or
importation by a particular FFL/SOT for demonstration purposes.

10. Finally, federal law required FFL/SOTs who purchased, sold, transferred, imported,
or possessed machine guns to keep and maintain records related to their acquisition and disposition

of machine guns.

 

 

 

 
Case 1:20-cr-00342-SEB-MJD Document1 Filed 12/11/20 Page 5 of 25 PagelD #: 5

Purpose of the Conspiracy
11. ‘It was the purpose of the conspiracy to acquire machine guns by means of fraud

and materially false statements and representations, and to re-sell them for profit.

Manner and Means of the Conspiracy
Overview

12. Between approximately October 2015 and May 2019, the co-conspirators acquired,
and attempted to acquire, machine guns by purporting to comply with federal law concerning the
law enforcement exceptions to the general prohibition on purchases, sales, and importation of
machine guns. The co-conspirators drafted, completed, signed, and submitted documentation to
the ATF NFA Branch and other FFL/SOTs that falsely claimed that the Addyston Police
Department either (a) intended to purchase machine guns for its own use, or (b) intended to receive
a demonstration of machine guns purchased by Marcum and Petty for possible future purchase by
the Addyston Police Department. Based on such statements and representations, the ATF NFA
Branch approved the purchases, sales, and importation of approximately 200 machine guns.

13. These statements and representations were materially false and misleading because,
as the co-conspirators well knew, the Addyston Police Department did not intend to purchase
machine guns or receive demonstrations of machine guns. Rather, the co-conspirators intended
to, and did, acquire machine guns so that Marcum and Petty could re-sell them for profit.

14. LACOURSE was paid a portion of the profits for his role in the scheme, which he
represented to Marcum would be a “donation” to the Addyston Police Department. LACOURSE
requested, however, that checks be made out to him personally instead of to the Department or
Village of Addyston. In all, Marcum wrote approximately eleven (11) checks to LACOURSE,

which totaled approximately $11,500, of which all but one were cashed.

 

 

 
Case 1:20-cr-00342-SEB-MJD Document1 Filed 12/11/20 Page 6 of 25 PagelD #: 6

Machine Guns Purportedly Purchased by and Transferred to the Addyston Police Department

15. On at least four occasions during the relevant time period, the co-conspirators
sought to and did acquire machine guns in the name of the Addyston Police Department knowing
that the Addyston Police Department was not the true purchaser and transferee of these machine
guns. In reality, these machine guns were purchased by and/or transferred to Marcum and Petty
for the purpose of reselling them at a profit.

16. In acquiring the machine guns, the co-conspirators caused applications for
importation and/or transfer of the machine guns to be submitted to the ATF NFA Branch falsely
listing the Addyston Police Department as the purchaser or “transferee”,

17. Specifically regarding two purchases of machine guns from H&K, which could
only sell to the military or law enforcement agencies, the co-conspirators created documentation
on Addyston Police Department letterhead, which was signed by LACOURSE, that falsely
represented that the H&K machine guns would be purchased by the Addyston Police Department
with department funds, that the machine guns would be used by the Addyston Police Department
in carrying out its law enforcement duties, and that Addyston Police Department was the “final
end-user” of the machine guns and that their “end use” was for “U.S. government” or “law
enforcement” purposes.

18. For two other purchases of machine guns, one from the Virginia State Police and
the other from firearm manufacturer FN America, the co-conspirators falsely stated that the
Addyston Police Department was the transferee of the machine guns.

19. Based on the representation that the purchase was for a law enforcement agency,

the ATF NFA Branch approved the importation and/or transfer of these machine guns, as follows:

 

 
Case 1:20-cr-00342-SEB-MJD Document1 Filed 12/11/20 Page 7 of 25 PagelD #: 7

 
 

 
 

   
   

Approximate Date Type and Quantity of Sra ltog Purchaser

      

 

 

 

of Approval ETO iit eateiey (Transferor) (Transferee)
October 31, 2016 Eight (8) H&K MP7A1_ | Heckler & Koch Addyston Police
(importation) Submachineguns Defense, Inc. Department
January 11, 2017
(transfer)
December 10, 2017 | Eight (8) H&K MP5A3_ | Virginia State Police | Village of Addyston
(transfer) Submachineguns Police Department
May 24, 2017 Ten (10) H&K MP7A2  ; Heckler & Koch Addyston Police
(importation) Submachineguns Defense, Inc. Department
May 22, 2018
(transfer)
September 21, 2018 | Four (4) FN P90 FN America LLC Addyston Police
(transfer) Submachineguns Department

 

 

 

 

 

 

20. — Also, in acquiring the machine guns, the co-conspirators caused false entries listing
the Addyston Police Department as the “transferee” of these machine guns to be made by
individuals and companies required to keep such records under Chapter 44 of Title 18 of the United
States Code.

21. The machine guns were shipped to the Addyston Police Department, and upon
receipt, LACOURSE would notify Marcum and/or Petty, who would retrieve them from the
department. |

22. The co-conspirators also created documentation that falsely stated that these
machine guns were in the possession of Marcum and/or Petty only temporarily for the purpose of
repairing them. This documentation was not submitted to the ATF NFA Branch but rather was
maintained by Marcum and Petty for the purpose of explaining to the ATF or other regulators why
machine guns that they purportedly did not own were nonetheless in their possession.

23. Marcum and Petty marketed and sold 22 of the 30 machine guns acquired in the

name of the Addyston Police Department. In some instances, particularly with regard to the

 

 

 
Case 1:20-cr-00342-SEB-MJD Document1 Filed 12/11/20 Page 8 of 25 PagelD #: 8

machine guns purchased from H&K, Marcum received five or six times the amount he paid for
the guns.

24. Among the eight machine guns that were not sold by the time the conspiracy ended
were the four FN P90 submachineguns approved for transfer on or about September 21, 2018.
Although Marcum had paid for these machine guns and intended to sell them, following inquiries
from the ATF NFA Branch in 2018 regarding the Addyston Police Department, Marcum
converted these machine guns to semi-automatic and gave them to LACOURSE at the Addyston

Police Department.

False Demonstrations to the Addyston Police Department

25. On multiple occasions during the relevant time period, the co-conspirators sought
to and did acquire machine guns by falsely representing that the machine guns would be used as
samples for demonstration to the Addyston Police Department. In reality, these machine guns
were purchased by and/or transferred to Marcum and Petty for the purpose of reselling them at a
profit.

26. In acquiring the machine guns, the co-conspirators created over 100 letters on
Addyston Police Department letterhead, which were signed by LACOURSE, that falsely
requested firearm demonstrations of various machine guns for the department
(“demonstration letters”). Among other things, these demonstration letters falsely represented
that Addyston Police Department requested a demonstration of the listed machine guns because
they were “particularly suitable for law enforcement” and were being evaluated for “possible
future purchase and use of our officers in the performance of their official duties.” In reality, as

LACOURSE and the other co-conspirators well knew, no demonstration was going to occur,

 

 
Case 1:20-cr-00342-SEB-MJD Document1 Filed 12/11/20 Page 9 of 25 PagelD #: 9

and the Addyston Police Department and Village of Addyston, Ohio had no intention of
purchasing machine guns.

27. On multiple dates during the relevant time period, the false demonstration letters
were submitted to the ATF NFA Branch along with an application for transfer of machine guns
to the FFL/SOT licenses held by Marcum, Petty, or their businesses.

28. To obtain and re-sell greater quantities of machine guns than permitted by the
ATF NFA Branch’s limit of two demonstration samples of a particular model and caliber per
FFL/SOT license, the co-conspirators created and submitted demonstration letters for the same
model and caliber of machine gun from each of Marcum’s, Petty’s, and their businesses’ various
FFL/SOT licenses. Marcum made payments to Petty for machine guns acquired through the
scheme through one of Petty’s businesses’ FFL/SOT licenses.

29. Based on the representations in the demonstration letters, the ATF NFA Branch
approved the transfer of these machine guns to Marcum, Petty, and/or their businesses,

30. In total, the co-conspirators obtained approximately 200 machine guns using false
demonstration letters. Marcum and Petty marketed most of these machine guns for sale, and they
ultimately sold approximately 100 of them.

31. For several of the machine guns, Marcum arranged for them to be transferred again
to another FFL/SOT, which operated a gun rental and shooting range, and which would pay
Marcum a portion of the rental income. Marcum obtained another “demonstration letter” on
Addyston Police Department letterhead, signed by LACOURSE, to transfer the same machine

guns previously transferred to Marcum to the shooting range.

 

 
Case 1:20-cr-00342-SEB-MJD Document1 Filed 12/11/20 Page 10 of 25 PagelD #: 10

32. The types of machine guns that the co-conspirators obtained and sold through the
use of false demonstration letters included various military-grade machine guns, including but not
limited to:

a. A M2HB QCB machine gun, which is a 12.7mm (.50 caliber) belt-fed heavy

 

machine gun, which is for military use, is vehicle- or ship-mounted, and is noted to be
effective against infantry, unarmored or lightly armored vehicles, light fortifications, and
low-flying aircraft;

b, Multiple M249SA'W (Squad Automatic Weapon) machine guns, which are
5.56mm belt-fed machine guns with built-in bi-pod for military use; and

c. Multiple SCAR-16 machine guns, which are fully automatic assault rifles
for military use.

Overt Acts

In furtherance of the conspiracy, one or more of the co-conspirators committed the

following overt acts, among others:

First Purchase of Machine Guns from H&K

33. On or about August 4, 2016, in the Southern District of Indiana and elsewhere,
Marcum drafted and LACOURSE signed a letter on Addyston Police Department letterhead,
which was sent to H&K Distributor 1 requesting Addyston Police Department’s purchase of eight
H&K MP7A1 submachineguns. ‘The letter falsely stated, among other things, that “[t]his order
is being paid for with funds that our department is authorized to use under law for the acquisition
of equipment”, and that “[t]hese firearms will be the property of department and are not being
acquired for the purpose of resale or transfer, and they will be used to carry out its official

responsibilities and duties.”

10

 
Case 1:20-cr-00342-SEB-MJD Document1 Filed 12/11/20 Page 11 of 25 PagelD #: 11

34, On or about August 9, 2016, in the Southern District of Indiana and elsewhere,
Marcum drafted and LACOURSE signed a document on Addyston Police Department letterhead
titled “End User Certificate (EUC),” which was addressed to Heckler & Koch GmbH in Germany.
The document stated that it was “for presentation to the Export Control Authorities of the Federal
Republic of Germany”. The document falsely stated, among other things, that the purpose of the
machine guns was “U.S. Government” and that the Addyston Police Department was the “final
end-user of the goods.”

35, On or about August 26, 2016, in the Southern District of Indiana and elsewhere,
Marcum drafted and LACOURSE signed a letter on Addyston Police Department letterhead
addressed to Marcum “dba Marcum Firearms” in Indiana requesting the Addyston Police
Department’s purchase of eight H&K MP7A1 submachineguns. The letter falsely stated, among
other things, that “eight units has [sic] been requested to accommodate the simultaneous evaluation
by two personnel from our organization.”

36, The above-described false documentation prepared and submitted by Marcum and
LACOURSE caused H&K to submit, and for ATF NFA Branch to approve, an application for
importation of firearms (ATF Forms 6 and 6A) and an application for tax free transfer of a firearm
(ATF Form 5) for the eight H&K MP7A1 submachineguns. The application for importation,
which was approved on or about October 31, 2016, falsely stated that the “specific purpose of
importation including final recipient” was “for Addyston Police Department, Addyston, OH. . .
pending sale to LE or governmen[t]”. The application for tax free transfer of a firearm, which
was approved on or about January 11, 2017, falsely stated that the transferee was the Addyston
Police Department, which was denoted as a “governmental entity”. The application included

H&K MP7A1 submachinegun with serial number 164-021399.

sal

 
Case 1:20-cr-00342-SEB-MJD Document1 Filed 12/11/20 Page 12 of 25 PagelD #: 12

37. After receiving the shipment of MP7A1 submachine guns on or about January 30,
2017, LACOURSE contacted Marcum to retrieve the machine guns, which he did and transported
them into the Southern District of Indiana.

38. On or about January 31, 2017, in the Southern District of Indiana and elsewhere,
Marcum drafted and LACOURSE signed a letter on Addyston Police Department letterhead,
addressed to Marcum, that falsely stated that the machine guns were in Marcum’s possession for
repair or testing purposes.

39. On or about February 4, 2017, in the Southern District of Indiana and elsewhere,
Marcum placed the first of multiple advertisements on the internet for the sale of the H&K MP7A1
submachineguns.

AQ. On or about February 24, 2017, in the Southern District of Indiana and elsewhere,
Marcum paid by check approximately $14,282.00 to H&K Distributor 1 for the eight H&K
MP7A1 submachineguns.

41. On or about June 6, 2017, in the Southern District of Indiana and elsewhere,
Marcum prepared and submitted an application for tax free transfer of a firearm (ATF Form 5),
which LACOURSE signed and ATF NFA Branch approved, to transfer the H&K MP7A1
submachinegun serial number 164-021399 from the Addyston Police Department to Buyer 1.

42, On or about June 12, 2017, Marcum deposited into MainSource Financiai Group
account x7019 a check from Buyer 1 in the amount of $5,000.00 for one-half of the purchase price
of H&K MP7A1 submachinegun serial number 164-021399, which Marcum sold to Buyer 1.

43, On or about July 21, 2017, Marcum shipped the H&K MP7A1 submachinegun

serial number 164-021399 from the Southern District of Indiana to Buyer 1 in lowa.

12

 

 
Case 1:20-cr-00342-SEB-MJD Document1 Filed 12/11/20 Page 13 of 25 PagelD #: 13

44, On or about August 4, 2017, Marcum deposited into MainSource Financial Group
account x7019 another check from Buyer 1 in the amount of $5,000.00 for the other half of the
purchase price of H&K MP7A1 submachinegun serial number 164-021399, which Marcum had

sold to Buyer 1.

Second Purchase of Machine Guns from H&K

45. Onor about March 16, 2017, Marcum drafted and LACOURSE signed a letter on
Addyston Police Department letterhead, which was sent to H&K Distributor 1, requesting
Addyston Police Department’s purchase of ten H&K MP7A2 submachineguns. The letter falsely
stated, among other things, that “[t|hese firearms are for the exclusive law enforcement use of
Addyston Police Department and are not for resale.”

46. On or about March 21, 2017, Marcum drafted and LACOURSE signed another
letter on Addyston Police Department letterhead, which was sent to H&K Distributor 1, requesting
Addyston Police Department’s purchase of ten H&K MP7A2 submachineguns. The letter falsely
stated, among other things, that “[t]his order is being paid for with funds that our department is
authorized to use under law for the acquisition of equipment”, and that “[t]hese firearms will be
the property of department and are not being acquired for the purpose of resale or transfer, and
they will be used to carry out its official responsibilities and duties.”

47, On or about April 4, 2017, Marcum drafted and LACOURSE signed a document
on Addyston Police Department letterhead titled “End User Certificate (EUC),” which was
addressed to Heckler & Koch GmbH in Germany. The document stated that it was “for
presentation to the Export Control Authorities of the Federal Republic of Germany”. The
document falsely stated, among other things, that the purpose of the machine guns was “Law

Enforcement” and that the Addyston Police Department was the “final end-user of the goods,”

13

 

 
Case 1:20-cr-00342-SEB-MJD Document1 Filed 12/11/20 Page 14 of 25 PagelD #: 14

48. The above-described false documentation prepared and submitted by Marcum and
LACOURSE caused H&K to submit, and for ATF NFA Branch to approve, an application for
importation of firearms (ATF Forms 6 and 6A) and an application for tax free transfer of a firearm
(ATF Form 5) for the eight H&K MP7A1 submachineguns. On or about May 24, 2017, Marcum
and LACOURSE caused H&K to submit, and for ATF NFA Branch to approve, an application
for importation of firearms (ATF Forms 6 and 6A) for the ten H&K MP7A2 submachineguns.
The application for importation, which was approved on or about May 24, 2017, falsely stated that
the “specific purpose of importation including final recipient” was “to be imported for the Village
of Addyston Police Department, Addyston, OH”. ‘The application for tax free transfer of a
firearm, which was approved on or about May 22, 2018, falsely stated that the transferee was the
Addyston Police Department, which was denoted as a “governmental entity”. The applications
included H&K MP7A2 submachinegun with serial number 164-027666.

_ 49. — After receiving the shipment of MP7A1 submachine guns on or about May 24,
2018, LACOURSE contacted Marcum to retrieve the machine guns, which he did and transported
them into the Southern District of Indiana.

50.  Onor about May 29, 2018, Marcum drafted and LACOURSE signed a document
that falsely stated that the machine guns were in the possession of Marcum for repair or testing
purposes.

51, On or about July 6, 2018, Marcum paid by check approximately $18,950.00 to
H&K Distributor 1 for the ten H&K MP7A2 submachineguns.

52. On or about August 6, 2018, Marcum deposited into First Financial Bank account
x7019 a check from Buyer 2 in the amount of $6,000.00 for one-half of the purchase price of H&K

MP7A2 submachinegun seria! number 164-027666, which Marcum had sold to Buyer 2.

14

 
Case 1:20-cr-00342-SEB-MJD Document1 Filed 12/11/20 Page 15 of 25 PagelD #: 15

53. Onor about August 3, 2018, Marcum prepared and submitted an application for tax
free transfer of a firearm (ATF Form 5), which LACOURSE signed, to transfer the H&K MP7A2
submachinegun serial number 164-027666 from the Addyston Police Department to Buyer2, The
application caused ATF NFA Branch to approve the transfer.

54. On or about September 13, 2018, Marcum shipped the H&K MP7A2
submachinegun serial number 164-027666 from the Southern District of Indiana to Buyer 2 in
South Dakota.

55. On or about September 20, 2018, Marcum deposited into First Financial Bank
account x7019 another check from Buyer 2 in the amount of $6,000.00 for the other half of the
purchase price of H&K MP7A2 submachinegun serial number 164-027666, which Marcum had
sold to Buyer 2.

False Demonstration Letters
56. On or about the following dates, among others, Marcum drafted and LACOURSE

signed letters on Addyston Police Department letterhead, which were submitted to the ATF NFA

Branch and falsely stated that the Addyston Police Department sought a demonstration of machine

 

 

guns:
RTT S ShTTs Rees Machine Guns Requested for Demonstration to
a hemes i Addyston Police Department

November 25,2015 | Petty / Tri-State | FN Herstal, Scar 16 CQC with a 10” barrel in
Guns and 5.56mm black model #98721
Custom Works

November 25, 2015 | Marcum / FN Herstal, Scar 16 CQC with a 10” barrel in
Marcum 5.56mm black model #98721
Firearms

 

 

 

 

 

15

 

 
Case 1:20-cr-00342-SEB-MJD Document1 Filed 12/11/20 Page 16 of 25 PagelD #: 16

Approximate Date

Addressee

Machine Guns Requested for Demonstration to

 

FMM Ce SMELT RS

 

 

 

 

 

 

 

 

 

 

May 18, 2016 Petty / Tri-State | CZ Scorpion Evo 3 Al; 9mm
Guns and
Custom Works
May 18, 2016 Marcum / CZ Scorpion Evo 3 Al; 9mm
Marcum CZ 805 Bren Al; 9mm
Firearms
October 20, 2017 Marcum / 2 H&K MP5A3 9MM
Police Supply | 2 H&K MP5SD3 9MM
Armory 2 Colt SMG 9MM
2 Colt M4 5 56MM
October 20, 2017 Petty / Tri-State | 2 H&K MPSN 9MM
Guns and 2 H&K MPS5SD3 9MM
Custom Works | 2 Colt SMG 9MM
2 H&K MP5A3 9MM
2 Colt M4 5 56MM
December 15,2017 | Marcum / 2 FN M249SAW 5.56MM
Police Supply | 2 FN M249 Para 5,56MM
Armory M2HB QCB 12.7mm x 99
FN M240L 7.62mm
SCAR 16 5.56x45mm Blk 10-in CQC
SCAR 16 5.56x45mm FDE 14-in
SCAR 17 7.62x5lmm FDE 16-in
December 15,2017 | Marcum / 2 FN M249SAW 5.56MM
Marcum 2 FN M249 Para 5.56MM.
Firearms M2HB QCB 12.7mm x 99
FN M240L 7.62mm
SCAR 16 5.56x45mm Blk 10-in CQC
SCAR 16 5.56x45mm FDE 14-in
SCAR 17 7.62x51mm FDE 16-in
August 3, 2018 Marcum / 2 Kriss USA INC Vector SMG 9MM
Mareum 2 H&K G36KE 5.56MM
Firearms 2 H&K HK53A2 5.56MM
2 FN F2000 5.56MM
September 17,2018 | Marcum / 1 Kriss USA INC Vector SMG 9MM
Marcum MFG | 1 Kriss USA INC Vector SMG 45 ACP

2 Colt M16A3 5.56MM

2 H&K G36KE 5.56MM
2 H&K MP5SD3 9MM

2 H&K G36KE1 5.56MM

 

16

 

 
Case 1:20-cr-00342-SEB-MJD Document1 Filed 12/11/20 Page 17 of 25 PagelD #: 17

Payments to LACOURSE
57, Qn or about the following dates, Marcum issued checks payable to LACOURSE in

the following amounts for LACOURSE’s share of the proceeds of the sales of machine guns:

 

 

 

 

 

 

 

 

 

 

 

Approximate Date Amount
March 3, 2016 $130.00
April 4, 2016 $300.00
June 16, 2016 $100.00
September 22, 2016 $235.00
December 9, 2016 $200.00
March 6, 2017 $940.00
July 10, 2017 $1,920.00
October 3, 2017 $1,100.00
January 3, 2018 $2,100.00
August 4, 2018 $2,846.80
October 23, 2018 $1,660.00

 

 

 

 

All of which is in violation of Title 18, United States Code, Section 371 and Sections

924(a)(1)(A) and 1001 (a)(2).

 

 

17
Case 1:20-cr-00342-SEB-MJD Document1 Filed 12/11/20 Page 18 of 25 PagelD #: 18

COUNTS 2-7
False Statements in Records Maintained by Federal Firearms Licensee
18 U.S.C, §§ 924(a)(1)(A) and 2

58. Onor about each of the following dates, within the Southern District of Indiana and

elsewhere, the defendant
DORIAN LACOURSE,

did knowingly and willfully make and cause to be made false statements and representations with
respect to information, under Chapter 44 of Title 18 of the United States Code, required to be kept

in the records of individuals licensed under Chapter 44, relating to the acquisition of firearms, to

wit:

Approximate

Count Date

Prete laren

 

2 August 4, 2016 Letter on Addyston Police Department letterhead signed by
LACOURSE requesting Addyston Police Department’s
purchase of eight H&K MP7AI submachineguns.

3 August 9, 2016 Document on Addyston Police Department letterhead titled
“End User Certificate (EUC),” which was addressed to Heckler
& Koch GmbH in Germany, regarding purchase of eight H&K
MP7A1 submachineguns by Addyston Police Department.

4 August 26, 2016 Letter on Addyston Police Department letterhead signed by
LACOURSE requesting Addyston Police Department’s
purchase of eight H&K MP7A1 submachineguns.

5 March 16, 2017 Letter on Addyston Police Department letterhead signed by
LACOURSE requesting Addyston Police Department’s
purchase of ten H&K MP7A2 submachineguns.

6 March 21, 2017 Letter on Addyston Police Department letterhead signed by
LACOURSE requesting Addyston Police Department’s
purchase of ten H&K MP7A2 submachineguns.

7 April 4, 2017 Document on Addyston Police Department letterhead titled
“End User Certificate (EUC),” which was addressed to Heckler
& Koch GmbH in Germany, regarding purchase of ten H&K
MP7A2 submachineguns by Addyston Police Department.

 

 

 

 

 

 

 

 

 

 

Each of which is in violation of Title 18, United States Code, Sections 924(a)(1)(A) and 2.

18

 

 
Case 1:20-cr-00342-SEB-MJD Document1 Filed 12/11/20 Page 19 of 25 PagelD #: 19

59.

elsewhere, the defendant

COUNTS 8-17

False Statements to Bureau of Alcohol, Tobacco, Firearms, and Explosives

18 U.S.C. §§ 1001(a)(2) and 2

On or about each of the following dates, within the Southern District of Indiana and

DORIAN LACOURSE,

did knowingly and willfully make and cause to be made, and use and cause to be used, in a matter

within the jurisdiction of a department or agency of the United States, namely the Bureau of

Alcohol, Tobacco, Firearms, and Explosives (“ATF”), false writing and documents, namely letters

on Addyston Police Department letterhead requesting firearm demonstrations of machine guns

(demonstration letters) from LACOURSE, knowing the same to contain a material false, fictitious,

or fraudulent statement because LACOURSE knew that in fact no demonstration was going to

occur, to wit:

Machine Guns Requested for

 

 

 

 

Count Approximate Date Neon og Demonstration to Addyston Police
Department

8 November 25, 2015 | Petty / Tri-State FN Herstal, Scar 16 CQC with a 10”
Guns and Custom barrel in 5.56mm black model #98721
Works

9 November 25, 2015 | Marcum / Marcum | FN Herstal, Scar 16 CQC with a 10”
Firearms barrel in 5.56mm black model #98721

10 | May 18, 2016 Petty / Tri-State CZ Scorpion Evo 3 Al; 9mm
Guns and Custom
Works

11 | May 18, 2016 Marcum / Marcum | CZ Scorpion Evo 3 Al; 9mm
Firearms CZ 805 Bren Al; 9mm

 

 

 

 

 

 

19

 
Case 1:20-cr-00342-SEB-MJD Document1 Filed 12/11/20 Page 20 of 25 PagelD #: 20

OT aS REC E com Orcs

   

12

October 20, 2017.

EU Ci bwochy oo

Marcum / Police
Supply Armory

Machine Guns Requested for

Demonstration to Addyston Police
Torstar
2 H&K MP5A3 9MM
2 H&K MP5SD3 9MM
2 Colt SMG 9MM
2 Colt M4 5 56MM

 

13

October 20, 2017

Petty / Tri-State
Guns and Custom
Works

2 H&K MPSN 9MM

2 H&K MP5SD3 9MM
2 Colt SMG 9MM

2 H&K MPS5A3 9MM
2 Colt M4 5 56MM

 

14

December 15, 2017

Marcum / Police
Supply Armory

2 FN M249SAW 5.56MM

2 FN M249 Para 5.56MM

M2HB QCB 12.7mm x 99

FN M240L 7.62mm

SCAR 16 5.56x45mm Blk 10-in CQC
SCAR 16 5.56x45mm FDE 14-in
SCAR 17 7.62x5lmm FDE 16-in

 

15

December 15, 2017

Marcum / Marcum
Firearms

2 FN M249SAW 5.56MM

2 FN M249 Para 5.56MM

M2HB QCB 12.7mm x 99

FN M240L 7.62mm

SCAR 16 5.56x45mm Blk 10-in CQC
SCAR 16 5.56x45mm FDE 14-in
SCAR 17 7.62x5lmm FDE 16-in

 

16

August 3, 2018

Marcum / Marcum
Firearms

2 Kriss USA INC Vector SMG 9MM
2 H&K G36KE 5.56MM

2 H&K HK53A2 5.56MM

2 FN F2000 5.56MM

 

17

 

 

September 17, 2018

 

Marcum / Marcum
MFG

 

1 Kriss USA INC Vector SMG 9MM

1 Kriss USA INC Vector SMG 45 ACP
2 Colt M16A3 5.56MM

2 H&K G36KE 5.56MM

2 H&K MP5SD3 9MM

2 H&K G36KEI1 5.56MM ~

 

20

Each of which is in violation of Title 18, United States Code, Sections 1001 and 2.

 

 

 

 
Case 1:20-cr-00342-SEB-MJD Document1 Filed 12/11/20 Page 21 of 25 PagelD #: 21

FORFEITURE ALLEGATION

60. The allegations contained in Counts 1 through 8 of this Indictment are re-alleged
and incorporated by reference for the purpose of alleging forfeitures pursuant to Title 18, United
States Code, Section 924(d)(1) and Title 28, United States Code, Section 2461(c).

61. Upon conviction of a violation of the offenses in violation of Title 18, United States
Code, Sections 371 and 924(a)(1)(A) and 2 set forth in Counts | through 8 of this Indictment,

DORIAN LACOURSE,
the defendant herein, shall forfeit to the United States of America, pursuant to Title 18, United

States Code, Section 924(d)(1) and Title 28, United States Code, Section 2461(c), the following

firearms, ammunition, and firearms-related property:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

, Manufacturer: i Serial Number: Caliber:
1 Brader Arms XS Sear XS19 N/A
2 Brader Arms XS Sear X$25 N/A
3 Colt M4 A0200758 223
4 Colt M4 A0200751 223
5 Colt Mi6A2 A0091895 5.56
6 Colt M16A2 A0091833 5.56
7 COLT M4 A0200763 5.56
§ COLT M4 A0200781 223
9 CZ CZ 805 Bren B143067 5.56
10 CZ CZ, 805 Bren B378545 5.56
11 CZ Scorpion Evo 3 Al C488034 9mm
12 CZ CZ 805 Bren B445106 5.56
13 CZ CZ 805 Bren B589847 $.56
14 CZ CZ Bren 2 C524540 5.56
15 CZ CZ 805 Bren B444527 5.56
16 CZ CZ Bren 2 C524550 5.56
17 CZ CZ 805 Bren B075248 5.56
18 CZ Scorpion Evo 3 Al C349245 9mm
19 Glock 17 ACHE848 omm
20 Glock 17 ACHE842 9mm

 

 

 

 

 

 

 

21

 

 
Case 1:20-cr-00342-SEB-MJD Document1 Filed 12/11/20 Page 22 of 25 PagelD #: 22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Manufacturer: Serial Number: Caliber:

21 FN P90 FN026470 5.7x28mm
22 FN PS90 FN115727 5.7x28mm
23 FN PS90 FN118595 5.7x28mm
24 FN F2000 38004 223

25 FN F2000 38008 223

26 FN F2000 38007 223

27 FN F2000 43517 223

28 FN F2000 43518 223

29 FN SCAR-SC 8C000290 Multi
30 FN SCAR-17 HO12000 7.62x5imm
31 FN SCAR-16 L013763 5.56
32 FN M249 SAW C14241 5,56

33 FN M249 SAW C14213 5.56

34 FN M249 SAW C14237 5,56

35 FN M249 SAW C14238 5,56

36 EN M249 SAW C14242 5.56

37 FN M249 SAW C14267 5.56

38 FN M249 SAW C14327 5.56

39 FN SCAR 16 L013765 5.56

40 FN SCAR 16 L013766 5.56
41 FN SCAR 16 L013442 5.56
42 FN SCAR 16 L013443 5,56

43 FN SCAR 16 L013354 5.56
44 FN P90 FN026552 5.7x28mm
45 FN P90 FNO026471 5,7x28mm
46 FN P90 FN026582 5.7x28mm
47 FN P90 FN026581 5.7x28mm
48 H&k G36KE 84005426 5,56

49 H&K G36KE 841229 5.56

50 H&K G36 83001251 5.56

51 H&k G36KE 84003151 5,56
52 H&k& G36KE 84003171 5.56

53 H&K G36C 85014632 5.56

54 H&K G36C 85000235 5.56

55 H&k MP5 691555 40 cal
56 H&K UMP 40 69674 40 cal
57 H&K UMP 45 162003762 .40 cal

 

 

 

 

 

 

22

 

 

 

 
Case 1:20-cr-00342-SEB-MJD Document1 Filed 12/11/20 Page 23 of 25 PagelD #: 23

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Manufacturer: Model: Serial Number: Or ita we
58 H&k UMP 45 163001751 45 ACP
59 H&k UMP 45 163001994 45 ACP
60 H&K MP5 691481 .40 cal
61 H&k MP5 62366213 omm
62 H&k MP5 62366212 omm
63 H&K MP5 597822 omm
64 H&K MPS 63105155 9mm
65 H&k MP5 6398954 omm
66 H&K MPSK 42474911K omm
67 H&K HK53 76115902 5.56
68 H&K MP7 164027671 4.6 cal
69 H&k MP5 62334213 omm
70 H&K MP5 62344846 9mm
71 H&K MP5 62334214 omm
72 H&K MP5 62338037 omm
73 H&K UMP 40 162003759 40 cal
74 H&K MP5 62386425 omm
75 H&K UMP 9 162003761 omm
76 H&K MP5 9 62334215 9mm
77 H&K G36KE 84003168 $.56
78 H&K MP7 164027672 4,.6x30mm
79 H&K MP7 164027673 4.6x30mm
80 H&K MP7 164027674 4.6x30mm
81 H&K MP5 62334225 omm
82 H&K MP5 6398953 9mm
83 IWI ‘Tavor 48216494 5.56
84 IWI Tavor 2] 48302872 5.56
85 IWI Tavor x95 SMG 48216487 9mm
86 IWI Galil 48230945 223
87 [WI Galil 48230944 223
88 IW! Galil 47103916 223
89 KRISS USA INC. Vector 9198001225 9mm
90 KRISS USA INC, Vector 9198001228 9mm
91 KRISS USA INC. Vector 458000890 45 ACP
92 KRISS USA INC. Vector 10P002277 9mm
93 KRISS USA INC. Vector 9198001224 9mm
94 Reaper Ops ST15 NSL152777 Multi

 

23

 

 

 
Case 1:20-cr-00342-SEB-MJD

Document 1 Filed 12/11/20 Page 24 of 25 PagelD #: 24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

. Manufacturer: Nia erm LICL ae
95 Rock Creek Gun N/A 99297 9mm
96 Ruger AC556 19201031 223
97 Sig Sauer SIG 516 21A001565 5.56
98 Sig Sauer SIG 516 21A001566 5.56
99 Sig Sauer MPX 62B029933 9mm
100 Steyer MPI 81 41765 9mm
101 Marcum ST15 NSL156152 Multi
102 Marcum ST15 NSL156151 Multi
103 Marcum ST15 SAR55780 Multi
104 Marcum Ruger 10/22 01 / 001230639 .22 LR
105 Marcum Ruger 10/22 2 / 0012-18938 22 LR
106 Marcum Zenith Firearms T062418BH00573 9mm
107 Marcum WASR-10 AXXXXXXXX 7,.62x39mm

; Poteet

108 | FN M249 SAW barrels and miscellaneous accessories
109 | SS190 AP Ammunition 5.7mm (25 cases (52,500 rounds))
110 | Marcum Full Automatic Trigger Pack for Kriss Vector (SN 1)

 

 

62. If any of the property described above, as a result of any act or omission of the

defendant:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c has been placed beyond the jurisdiction of the court;
d, has been substantially diminished in value; or
e, has been commingled with other property which cannot be divided without
difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title

21, United States Code, Section 853(p), as incorporated by Title 28, United States Code, Section

2461(c).

24

 

 

 
Case 1:20-cr-00342-SEB-MJD Document1 Filed 12/11/20 Page 25 of 25 PagelD #: 25

63.  Inkeeping with the foregoing, it is the intent of the United States to seek forfeiture
of any other property of the defendant up to the value of all forfeitable property as described above.
All of which is pursuant to Title 18, United States Code, Section 924(d)(1) and Title 28,

United States Code, Section 2461(c).

A TRUE BILL:

 

JOHN E. CHILDRESS
Acting United States Attorney

 
  

x] 4,
+.

William L. McCoskey we
Assistant United States Attorneys

25
